                                                         EXHIBIT 4

                                  Billing Activity for Williams v G4S Secure Solutions (USA) Inc.

                              Davis George Mook LLC                                   Strianese Huckert LLP
Timekeeper                       Tracey George              Tamara Huckert              Chris Strianese           Sarah Wright
Hourly Rates                         $575.00                    $400.00                    $400.00                  $225.00
                              Hours        Total         Hours        Total          Hours         Total       Hours        Total
Case Management                  2.6       $1,495.00        3.9       $1,560.00                        $0.00                   $0.00
Client Meetings/Calls            1.5         $862.50       21.6       $8,640.00         8.0        $3,200.00                   $0.00
Correspondence                  16.5       $9,487.50           4      $1,600.00                        $0.00                   $0.00
Damages Calculation              8.4       $4,830.00        0.6         $240.00                        $0.00                   $0.00
Document/Pay Records Review      5.6       $3,220.00       10.7       $4,280.00                        $0.00        1.0     $225.00
Pleadings                       15.5       $8,912.50       11.9       $4,760.00                        $0.00                   $0.00
Motion Drafting                 42.8      $24,610.00       13.3       $5,320.00                        $0.00                   $0.00
Hearings & Prep                     0               0                     $0.00                        $0.00                   $0.00
Mediation & Prep                16.7       $9,602.50           8      $3,200.00         8.0        $3,200.00       17.8   $4,005.00
Notice Administration           36.1      $20,757.50                      $0.00                        $0.00                   $0.00
Research                         7.2       $4,140.00        1.5         $600.00                        $0.00                   $0.00
Total Hours / Fees             152.9      $87,917.50       75.5      $30,200.00       16.00        $6,400.00       18.8   $4,230.00

Total Lodestar Fees                                                                                                     $128,747.50
Requested Fees                                                                                                           $23,145.00
Amount of Reduction                                                                                                     $105,602.50
Percent Fee Reduced                                                                                                             82%




               Case 1:17-cv-00051-WO-JEP Document 60-4 Filed 05/16/19 Page 1 of 1
